DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-7 are pending.
	Claim 7 is withdrawn.
	Claims 1-6 maintained rejected.
In view of the amendment, filed on 08/05/2022, the following claim interpretations/ rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 05/26/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “an image acquisition unit acquiring an image of the resin strand extruded from the outflow hole” and “a diameter acquisition unit measuring a diameter of the resin strand in the image”. Each of “an image acquisition unit” and “a diameter acquisition unit” is considered as a generic placeholder followed by a function. However, the specification of the instant application does not provide a corresponding structure for the claimed placeholder.
Claim 1 recites “an opening adjustment unit adjusting the opening” wherein “an opening adjustment unit” is considered as a generic placeholder followed by a function. Specification of the instant application defines “an actuator as a driving source” as “an opening adjustment unit”.
Claim 6 recites “the control unit controls an amount of a resin raw material” and “the feeder supplying the resin raw material to an extruder”. Each of “control unit” and “feeder” is considered as a generic placeholder followed by a function. However, the specification of the instant application does not provide a corresponding structure for the claimed placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an image acquisition unit” and “a diameter acquisition unit”, in claim 1, and “control unit”, and “feeder”, in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marchini et al. (US 2009/0283203) in view of Lorenz (EP 0 418 681).
	Marchini et al. (US ‘203) disclose an apparatus for manufacturing a continuous thread element (25) comprising an assembly device (19) comprising at least one extruder 20 provided with a cylinder 21, wherein the cylinder 21 houses a rotating screw 22, by effect of which the elastomeric material is urged along the cylinder 21 itself, towards an outlet port 23 of the extruder 20. If required, the elastomeric material can be conveyed through a positive-displacement pump 24, a gear pump for example, that is operatively interposed between the rotating screw 22 and the outlet port 23, to ensure more uniformity of the flow rate therethrough. (see paragraph [0056])
	Marchini et al. (US ‘203) teach at least one storage device 37 for accumulation of the continuous thread element 25 can be interposed between the extruder 20 and the shaping rollers 27 to enable operation of the extruder 20 to be temporarily increased, slowed down or stopped without operation of the shaping rollers 27 being required to be correspondingly increased, slowed down or stopped, and vice versa. To this aim, the continuous thread element 25 coming out of the extruder 20 is conveyed to a loop-shaped storage length 38 extending from one intermediate roller 39 placed close to the outlet port 23 of the extruder 20 for example, until a driving device 40 consisting of opposite rollers for example, placed downstream of the storage length 38 for feeding the shaping rollers 27 with the continuous thread element 25. In this case, the adjusting device 32 interacts with the driving device 40 to adjust the feeding speed of the continuous thread element 25 towards the shaping rollers 27. An optical reader 41 acting on the bottom of the storage length 38 operates a feedback on the rotating screw 22 or the positive-displacement pump 24 if present, to adjust operation of the extruder 20 so as to keep the longitudinal size of the storage length 38 within a predetermined range. (see paragraph [0069])
[AltContent: arrow][AltContent: textbox (Adjustment pump (24))]
[AltContent: arrow][AltContent: textbox (A diameter acquisition unit (33))][AltContent: textbox (An image acquisition unit (41))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A die with an outflow hole (23))]
    PNG
    media_image1.png
    388
    622
    media_image1.png
    Greyscale

	Further, Marchini et al. (US ‘203) disclose a monitoring device 31 comprising an ultrasonic detector 33 of the laser beam or other type, positioned immediately upstream of the shaping rollers 27 and operating on the continuous thread element 25 to cyclically detect the cross-section area of same at a frequency included between about 1 Hz and about 50 Hz, just as an indication. (see paragraph [0062])
	Moreover, Marchini et al. (US ‘203) teach a detector 33 detects a width of the elongated element corresponding to, or smaller than a predetermined minimum acceptability value "C". (see paragraph [0067])
	Therefore, as to claim 1, Marchini et al. (US ‘203) disclose a strand manufacturing apparatus comprising: a die in which an outflow hole (23) for discharging a molten resin material as a string-shaped resin strand is formed; an adjustment pump (24) configured to adjust an amount of the outflow of the molten resin material; an image acquisition unit (41) acquiring an image of the resin strand extruded from the outflow hole (23); and a diameter acquisition unit (33) measuring a diameter of the resin strand (25) in the image.
	Marchini et al. (US ‘203) disclose an adjustment pump (24) to adjust an amount of the outflow of the molten resin; however, Marchini et al. (US ‘203) fail to disclose an adjustment valve to adjust opening of the outflow hole, and further, fail to disclose an opening adjustment unit configured to adjust the opening by driving the adjustment valve based on the diameter of the resin strand acquired by the diameter acquisition unit.
	In the analogous art, Lorenz et al. (EP ‘681) disclose an extrusion device for the extrusion of multi-layered webs from various thermoplastic molding compositions which are conveyed out of at least two extruders into a coextrusion adaptor, the coextrusion adaptor is equipped with a multi-part slide valve (3', 3''), which protrudes into at least one of the through-flowing melt streams. To regulate the melt stream, the partial sections of the slide valve are set independently of one another by means of separate actuating means (5', 5'') on the basis of the layer thicknesses measured at the extruded web. (see the English Abstract)
	Further, Lorenz et al. (EP ‘681) disclose the advantages of the disclosed arrangement that is simple and irregularities in the layers can be eliminated during extrusion.

[AltContent: textbox (Opening adjustment unit (5, 5’, 5”))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    384
    338
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Adjustment valves (3, 3’, 3”))]

    PNG
    media_image3.png
    410
    419
    media_image3.png
    Greyscale


	Therefore, as to claim 1, Lorenz et al. (EP ‘681) disclose an adjustment valve (3, 3’, 3”) configured to adjust opening of the outflow hole and an opening adjustment unit (5, 5’, 5”) configured to adjust the opening by driving the adjustment valve (3, 3’, 3”) based on the diameter of the resin strand acquired by the diameter acquisition unit.
	Further, as to claim 2, Lorenz et al. (EP ‘681) teach the adjustment valve (3, 3’, 3”) includes an actuator (5, 5’, 5”) as a driving source, and the opening of the outflow hole is adjusted according to a moving distance of the actuator.
	As to claim 3, Lorenz et al. (EP ‘681) disclose a plurality of outflow holes are formed in the die, and the opening adjustment unit (5, 5’, 5”) calculates an average and a standard deviation of diameters of resin strands extruded from respective outflow holes acquired by the diameter acquisition unit, and when the standard deviation is larger than a predefined predetermined value, determines a moving distance for each of the actuators for the respective outflow holes according to a difference between the diameter of the resin strand extruded from that outflow hole and the average.
	As to claim 4, Lorenz et al. (EP ‘681) teach the actuator is a linear actuator, and the adjustment valve (3, 3’, 3”) further comprises a slider attached to the die so that the opening of the outflow hole can be adjusted, the slider being configured to be linearly moved by the linear actuator.
	As to claim 5, Lorenz et al. (EP ‘681) disclose the actuator is a rotary actuator, and the adjustment valve (3, 3’, 3”) further comprises a screw member configured to be inserted into a threaded hole formed in the die, the threaded hole being inclined from the outflow hole and configured so as to communicate with the outflow hole at one end thereof, and the screw member being attached to the die so that the opening of the outflow hole can be adjusted by rotating the screw member using the rotary actuator.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the strand manufacturing apparatus, as taught by Marchini et al. (US ‘203), through providing an adjustment valve configured to adjust the opening of the outflow hole and an opening adjustment unit to adjust the opening by driving the adjustment valve based on the diameter of the resin strand in order to improve the workability of the apparatus to eliminate formation of any strand’s irregularities during extrusion, as suggested by Lorenz et al. (EP ‘681).
	 As to claim 6, Marchini et al. (US ‘203) disclose a control unit (32), wherein the control unit controls an amount of a resin raw material supplied to a feeder based on information about the diameter of the resin strand acquired by the diameter acquisition unit (33), the feeder supplying the resin raw material to an extruder (20), and the extruder (20) being configured to extrude the molten resin material into the die.
Response to Arguments
Applicant's arguments, filed on 08/05/2022, have been fully considered but they are not persuasive.

	Regarding interpretation of claims under 35 U.S.C. 112(f), Applicant argues that “as now amended, neither prong (B) nor prong (C) is satisfied, as such, 35 U.S.C. 112(f)…is not invoked. Prong (B) is not satisfied since neither term is linked by a transition term. Prong (C) is not satisfied since each term is preceded by a structural modifier.” (see remarks: page 7, 5th paragraph)
	This is not found persuasive. For all above indicated structural generic place-holders, prong (B) still satisfied because according to the provided guidance, the generic placeholder should be modified by functional language, typically, but not always linked by the transition word. Also, prong (C) is still satisfied because none of the above indicated generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function. Please note that the terms such as “image acquisition”, “a diameter acquisition”, “an opening adjustment”, or “an opening adjustment” are not considered a sufficient structure, material, or acts for modifying the generic placeholder.
Applicant argues that “the ultrasonic detector (33) of Marchini….is positioned downstream of the shaping rollers (27) to cyclically detect the cross-section area of the elongated element (30)….and the optical reader (41) of Marchini, which the office equates with the claimed image acquisition unit, is positioned upstream of the shaping roller (27)”. (see remarks: page 11) And then, it has been concluded that the prior art is deficient.
This is not found persuasive because this is an argument that the references fail to show certain features of applicant’s invention, however, it is noted that the features upon which applicant relies (i.e., downstream or upstream) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Marchini properly discloses an image acquisition unit (41) configured to acquire an image of the resin strand extruded from the outflow hole (23); and a diameter acquisition unit (33) configured to acquire a diameter of the resin strand (25) in the image.
Further, Applicant’s argument that “Lorenz is concerned with multi-layer extrudates” whereas Manchini is not concerned with such multi-layer extrudates…Since Marchini has nothing whatsoever to do with multi-layer extrudates, and thus it is not concerned with controlling the thicknesses of different extrudate layers…it would neither have been obvious nor would one of ordinary skill in the art to be motivated to modify Marchini as suggested by the Office.”
This is not found persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the disclosure of both cited references of Marchini et al. (US 2009/0283203) and Lorenz (EP 0 418 681) are reasonably pertinent to the particular problem with which the applicant is concerned. Therefore, the combination of the references for rejection of the claims in the instant application is proper and one of ordinary skill in the art would be motivated to combine the two references for the rejection of the claimed subject matter in the instant application. Therefore, rejections of the claims are maintained.
Finally, after a full review of the submitted remarks in view of rejections of the claims, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Polk, JR. et al. (US 2004/0253429) and (US 2003/0232176) disclose a system for forming a strand article. (see Figures 4, 5, 6A, and 7)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	11/19/2022